DETAILED ACTION
	This action is in response to the amendment filed 11/2/2021. Currently, claims 1-16 and 25-60 are pending in the application. Claims 17-24 are cancelled by Applicant. New claims 25-60 are added by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment to the abstract is sufficient to overcome the previous objection to the specification.
Applicant’s amendment to claim 1 is sufficient to overcome the previous objection to claim 1. Applicant’s amendments to claims 1 and 3 are sufficient to overcome the previous objections to claims 1 and 3. Applicant’s amendment to claim 3 is sufficient to overcome the previous objection to claim 3.
Applicant’s amendment to claim 3 is sufficient to overcome the previous rejection of claims 3 and 4 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Applicant’s amendment to claim 1 is sufficient to overcome the previous rejection of claims 1-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Applicant’s amendment to claim 1 is sufficient to overcome the previous rejection of claims 1-16 under 35 U.S.C. 101 and section 33(a) of the America Invents Act.
Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that Dittmer et al. (US 6,669,659) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Dittmer et al. (US 6,669,659) is in the field of applicant’s endeavor (ankle braces).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the lower fastening system can withstand the rigors of repeated and weight-bearing ground contact during normal walking/sports activity by the patient) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that the examiner failed to accommodate the width of the strap 90 of the ‘587 patent when proposing to add another strap 60 from the ‘659 patent, the examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Election/Restrictions
Newly submitted claims 28-47, 49, 51, 53 and 55 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims to the originally presented species and species of new claims 28-47, 49, 51, 53 and 55 recite the mutually exclusive characteristics of such species. For instance, the originally present species includes a rigid heel enclosure having a rear portion configured to at least partially encircle the heel portion of the shoe, while the species of new claims 28-47, 49, 51, 53 and 55 includes a rigid heel enclosure being made from rigid plastic and the medial and lateral sidewalls being cantilevered from the rear portion of the rigid heel enclosure. In addition, these species are not obvious .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 28-47, 49, 51, 53 and 55 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Newly submitted claims 52 and 58-60 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims to the originally presented species and species of new claims 52 and 58-60 recite the mutually exclusive characteristics of such species. For instance, the originally present species includes a rigid heel enclosure having a rear portion configured to at least partially encircle the heel portion of the shoe, while the species of new claims 52 and 58-60 includes a rigid heel enclosure being made from rigid plastic and the medial and lateral sidewalls being cantilevered from the rear portion of the rigid heel enclosure. In addition, these species are not obvious variants of each other based on the current record. Further, there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 52 and 58-60 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 54 is objected to because of the following informalities:  in order to correct a grammatical error, “the lateral reinforcing component and the medial reinforcing component is configured” should be amended to recite ---the lateral reinforcing component and the medial reinforcing component are configured---.  Appropriate correction is required.
Claim 56 is objected to because of the following informalities:  in order to correct a grammatical error, “the lateral reinforcing component and the medial reinforcing component is configured” should be amended to recite ---the lateral reinforcing component and the medial reinforcing component are configured---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 54 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 54 recites “the lateral reinforcing component and the medial reinforcing component is configured to be plastically deformed by a user and/or a prescriber of the brace, to fit contours of a wearer’s body.” No support is provided for this claim limitation in Applicant’s specification as originally filed. Applicant’s original specification does not teach the lateral and medial reinforcing components (106, 108) themselves being configured to be plastically deformed. Rather, Applicant’s originally specification teaches that the lateral and medial reinforcing components (106, 108)  function to “to help plastically and/or elastically deform the external ankle brace 50'
Claim 56 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 56 recites “the lateral reinforcing component and the medial reinforcing component is configured to be elastically deformed by a user and/or a prescriber of the brace, to fit contours of a wearer’s body.” No support is provided for this claim limitation in Applicant’s specification as originally filed. Applicant’s original specification does not teach the lateral and medial reinforcing components (106, 108) themselves being configured to be elastically deformed. Rather, Applicant’s originally specification teaches that the lateral and medial reinforcing components (106, 108)  function to “to help plastically and/or elastically deform the external ankle brace 50', by a user/prescriber and/or machine, to fit the contours of a wearer's body in a desired manner” (see [0054] of the publication of the present application).
Claim 57 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 57 recites “the rear portion of the rigid heel enclosure extends upward above the heel of the shoe when directly around (and not upwards above) the heel of the shoe.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “lateral reinforcing component” and “medial reinforcing component” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim limitations “lateral reinforcing component” and “medial reinforcing component” (see claim 1) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 2-16, 25-27, 48, 50, 54, 56 and 57 depend on claim 1 and therefore, include the same error.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rear reinforcing component” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “rear reinforcing component” (see claim 10) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 11-16 depend on claim 10 and therefore, include the same error.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim limitations “means for reinforcing the lateral upright extension” and “means for reinforcing the medial upright extension” (see claim 50) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, 48, 50 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birmingham (US 6,299,587), in view of Dittmer et al. (US 6,669,659) and further in view of Scheinberg et al. (US 2004/0225241).
In regards to claims 1, 8, 9, 48, 50 and 54, Birmingham teaches in Figures 1 and 2 and column 3, lines 39-44 a rigid heel enclosure (attachment device 26; as shown in Figure 2, the attachment device 26 maintains the U-shape of U-shaped member 28 and is able to support posts 12a, 12b thereon and therefore, the attachment device must have a degree of rigidity) having a rear portion (posterior curve of U-shaped member 28) and a forward portion (straight anterior arms of U-shaped member 28), the rear portion (posterior curve of U-shaped member 28) configured to receive and at least partially encircle the heel portion (heel portion 38) of the shoe (shoe 30) (as shown in Figure 1; note: Figure 2 teaches an alternative embodiment the attachment device 20, which is to be attached to a shoe 30 as shown in Figure 1), the forward portion (straight anterior arms of U-shaped member 28) having a medial sidewall (first, medially positioned anterior arm of U-shaped member 28) and a lateral sidewall (second, laterally positioned anterior arm of U-shaped member 28) for collectively 
Birmingham does not teach the lateral upright extension including a lateral reinforcing component; the medial upright extension including a medial reinforcing component; a lower fastening system comprising at least one lower connecting strap for connecting the lateral sidewall to the medial sidewall and extending underneath the 
However, Dittmer et al. teaches in Figures 1 and 4  and column 3, lines 37-42 an analogous device with a lower fastening system (Velcro strap 60) comprising at least one lower connecting strap (Velcro strap 60) for connecting (column 3, lines 37-42 teaches “when the splint assemblies 12 and 14 are placed on opposite sides of a body part such as the injured leg of a person, a Velcro strap 60 wraps around opposing segments of assemblies 12 and 14 and the leg of the person to hold the splint firmly in place”) the lateral sidewall (splint assembly 12) to the medial sidewall (splint assembly 14) and extending underneath the sole of the shoe (as shown in Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the medial and lateral sidewalls of Birmingham to include a lower fastening system comprising at least one lower connecting strap for connecting the lateral sidewall to the medial sidewall and extending underneath the sole of the shoe as taught by Dittmer et al. because this element is 
Birmingham and Dittmer et al. do not teach the lateral upright extension including a lateral reinforcing component; the medial upright extension including a medial reinforcing component; wherein the lateral and medial upright extensions wholly encapsulate the lateral and medial reinforcing components; wherein the lateral and medial upright extensions are molded around the lateral and medial reinforcing components; and wherein the lateral reinforcing component is a first strut and wherein the medial reinforcing component is a second strut; and wherein the lateral reinforcing component is a means for reinforcing the lateral upright extension, and wherein the medial reinforcing component is a means for reinforcing the medial upright extension; and wherein the lateral reinforcing component and the medial reinforcing component is configured to be plastically deformed by a user and/or a prescriber of the brace, to fit contours of a wearer's body.
However, Scheinberg et al. teaches in Figures 24-26 and [0088] an analogous device with the lateral upright extension (end portion 188; shown in Figure 26 to be positioned on the lateral side of a user’s lower leg) including (as shown in Figure 24) a lateral reinforcing component (core 198); and the medial upright extension (end portion 190; shown in Figure 26 to be positioned on the medial side of a user’s lower leg) including (as shown in Figure 24) a medial reinforcing component (core 198); wherein the lateral (end portion 188; shown in Figure 26 to be positioned on the lateral side of a user’s lower leg) and medial (end portion 190; shown in Figure 26 to be positioned on the medial side of a user’s lower leg) upright extensions wholly is bent [or, deformed] to conform the end portions 188 and 190 to the appropriate sides of the patient's ankle and lower leg L;” such bending is capable of being performed by a user and/or a prescriber of the brace; since the cores 198 are capable of being bent, they are considered to be plastically deformable; “plastically” is defined to mean “capable of being shaped or formed;” see attached definition of “plastically”).
Claim 9 limitation “are molded around” is a product-by-process claim limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the lateral and medial upright extensions of Birmingham as modified by Dittmer et al. to provide the lateral upright extension including a lateral reinforcing component; and the medial upright extension including a medial reinforcing component; wherein the lateral and medial upright extensions wholly encapsulate the lateral and medial reinforcing components; wherein the lateral and medial upright extensions are molded around the lateral and medial reinforcing components; and wherein the lateral reinforcing component is a first strut and wherein the medial reinforcing component is a second strut; and wherein the lateral 
In regards to claim 2, Birmingham, Dittmer and Scheinberg et al. teach the apparatus of claim 1. Birmingham teaches in Figure 2 an upright fastening system (calf band 18a) comprising at least one upright connecting strap (calf band 18a) for selectively (column 3, lines 32-37 that the calf band 18a is “selectively detachable”) connecting (as shown in Figure 2) the lateral upright extension (post 12a) to the medial upright extension (post 12b) above the ankle (“calf band 18a” is understood to encircle the user’s calf, which is positioned above the ankle).
In regards to claim 5, Birmingham, Dittmer and Scheinberg et al. teach the apparatus of claim 1. Birmingham and Dittmer et al. do not teach that the lateral and medial reinforcing components are malleable and configured to accept and maintain a nonplanar shape profile, to at least partially impart the nonplanar shape profile to the corresponding lateral or medial upright extension.
However, Scheinberg et al. teaches in [0090] and the abstract an analogous device wherein the lateral (core 198) and medial (core 198) reinforcing components are 
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the device of Birmingham as modified by Dittmer and Scheinberg et al. to provide that the lateral and medial reinforcing components are malleable and configured to accept and maintain a nonplanar shape profile, to at least partially impart the nonplanar shape profile to the corresponding lateral or medial upright extension as taught by Scheinberg et al. because this element is known to enable the lateral and medial upright extensions to be bent to conform the lateral and medial upright extensions to the appropriate sides of the patient’s ankle and lower leg so that the brace provides more adequate support, as Scheinberg et al. teaches in [0090].
In regards to claims 6 and 7, Birmingham, Dittmer and Scheinberg et al. teach the apparatus of claim 1. Birmingham and Dittmer et al. do not teach that the lateral and medial upright extensions are made of a first material and the lateral and medial reinforcing components are made of a second material which is more ductile than the first material; wherein the first material is a polymer and the second material is a metal.

It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the lateral and medial upright extensions and the lateral and medial reinforcing components of Birmingham as modified by Dittmer and Scheinberg et al. such that the lateral and medial upright extensions are made of a first material and the lateral and medial .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birmingham (US 6,299,587), in view of Dittmer et al. (US 6,669,659), in view of Scheinberg et al. (US 2004/0225241) and further in view of Thorne (US 7,624,519).
In regards to claim 3, Birmingham, Dittmer and Scheinberg et al. teach the apparatus of claim 1. Birmingham, Dittmer and Scheinberg et al. do not teach that the at least one upper connecting strap further includes a second upper connecting strap, and the second upper connecting strap is for selectively connecting the lateral sidewall to the medial sidewall across the top of the shoe.
However, Thorne teaches in Figures 1 and 2 an analogous device wherein the at least one upper connecting strap (foot straps 24) further includes a second upper connecting strap (foot strap 24 shown in Figure 1 positioned closer to the wearer’s toes), and the second connecting strap (foot strap 24 shown in Figure 1 positioned closer to the wearer’s toes) is for selectively connecting (via hook and hook 40; see column 3, lines 27-29) the lateral sidewall (as defined in the annotated copy of Figure 2 provided below) to the medial sidewall (as defined in the annotated copy of Figure 2 

    PNG
    media_image1.png
    750
    865
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the device of Birmingham as modified by Dittmer and Scheinberg et al. to provide that the at least one upper connecting strap further includes a second upper connecting strap, and the second upper connecting .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birmingham (US 6,299,587), in view of Dittmer et al. (US 6,669,659), in view of Scheinberg et al. (US 2004/0225241), in view of Thorne (US 7,624,519) and further in view of Walborn et al. (US 2015/0088044).
In regards to claim 4, Birmingham, Dittmer, Scheinberg et al. and Thorne teach the apparatus of claims 1 and 3. Birmingham, Dittmer, Scheinberg et al. and Thorne do not teach that the second upper connecting strap is longitudinally wider than a first upper connecting strap of the at least one upper connecting strap.
However, Walborn et al. teaches in Figure 1 an analogous device wherein the second upper connecting strap (ankle strap 154A) is longitudinally wider than (as shown in Figure 1) a first upper connecting strap (foot strap 154C) of the at least one upper connecting strap (ankle strap 154A, foot strap 154C).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the second upper connecting strap of Birmingham as modified by Dittmer, Scheinberg et al. and Thorne such that the second upper connecting strap is longitudinally wider than a first upper connecting strap of the at least one upper connecting strap as taught by Walborn et al. because this is known in the art to be an alternate configuration of the first and second upper connecting straps .

Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birmingham (US 6,299,587), in view of Dittmer et al. (US 6,669,659), in view of Scheinberg et al. (US 2004/0225241) and further in view of Davis (US 2012/0145167).
In regards to claims 10-15, Birmingham, Dittmer and Scheinberg et al. teach the apparatus of claim 1. Birmingham, Dittmer and Scheinberg et al. do not teach that the rear portion includes a rear reinforcing component; wherein the rear reinforcing component is malleable and configured to accept and maintain a nonplanar shape profile, to at least partially impart the nonplanar shape profile to the rear portion; wherein the rear portion is made of a first material and the rear reinforcing component is made of a second material which is more ductile than the first material; wherein the first material is a polymer and the second material is a metal; wherein the rear portion wholly encapsulates the rear reinforcing component; wherein the rear portion is molded around the rear reinforcing component.
However, Davis teaches in Figures 18-20, [0077] and [0080] an analogous device wherein the rear portion (tubular fabric piece 106 and foam 102 positioned thereon) includes a rear reinforcing component (heel portion 98 of member 100); wherein the rear reinforcing component (heel portion 98 of member 100) is malleable ([0077] teaches member 100 being malleable) and configured to accept and maintain a nonplanar shape profile, to at least partially impart the nonplanar shape profile ([0077] 
Claim 15 limitation “are molded around” is a product-by-process claim limitation. “Even though product-by-process claims are limited by and defined by the process, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the rear portion of Birmingham as modified by Dittmer and Scheinberg et al. such that the rear portion includes a rear reinforcing component; wherein the rear reinforcing component is malleable and configured to accept and maintain a nonplanar shape profile, to at least partially impart the nonplanar shape profile to the rear portion; wherein the rear portion is made of a first material and the rear reinforcing component is made of a second material which is more ductile than the first material; wherein the first material is a polymer and the second material is a metal; wherein the rear portion wholly encapsulates the rear reinforcing component; wherein the rear portion is molded around the rear reinforcing component as taught by Davis because this element is known to enable the rear portion to be custom-fit to the curvature of the heel of each particular wearer, as Davis teaches in [0077].

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birmingham (US 6,299,587), in view of Dittmer et al. (US 6,669,659), in view of Scheinberg et al. (US 2004/0225241), in view of Davis (US 2012/0145167) and further in view of Greene et al. (US 4,517,968).
In regards to claim 16, Birmingham, Dittmer, Scheinberg et al. and Davis teach the apparatus of claims 1 and 10. Birmingham, Dittmer, Scheinberg et al. and Davis do not teach that the rear reinforcing component is directly pivotally connected to the lateral and medial reinforcing components.
However, Greene et al. teaches in Figure 1 and column 2, lines 41-55 an analogous device wherein the rear reinforcing component (shell 10, which includes “a rounded posterior wall 18 for fitting around the heel;” see column 2, lines 41-46) is directly (as shown in Figure 1) pivotally connected to (via lateral and medial pivots 24 and 26, respectively; column 2, lines 53-55 “the lateral and medial uprights [20, 22] are attached to the shell [10] through lateral and medial pivots 24 and 26, respectively”) the lateral and medial reinforcing components (lateral and medial uprights 20 and 22).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the rear reinforcing component of Birmingham as modified by Dittmer, Scheinberg et al. and Davis such that the rear reinforcing component is directly pivotally connected to the lateral and medial reinforcing components as taught by Greene et al. because this configuration is known to enable the brace to sufficiently support the user’s foot and provide greater lateral and medial immobilization of the ankle joint while allowing nearly normal forward and rear rotation about the joint, as Greene et al. teaches in column 4, lines 3-17.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birmingham (US 6,299,587), in view of Dittmer et al. (US 6,669,659), in .
In regards to claim 25, Birmingham, Dittmer and Scheinberg et al. teach the apparatus of claim 1. Birmingham teaches in Figure 2 that the lateral upright extension (post 12a) is jointedly connected to the rigid heel enclosure (attachment device 26; as shown in Figure 2, the attachment device 26 maintains the U-shape of U-shaped member 28 and is able to support posts 12a, 12b thereon and therefore, the attachment device must have a degree of rigidity) by a lateral joint (as taught in column 3, lines 39-44, end 14a of post 12a is pivotally connected to attachment device 26 via pivot connection member 22a) and the medial upright extension (post 12b) is jointedly connected to the rigid heel enclosure (attachment device 26; as shown in Figure 2, the attachment device 26 maintains the U-shape of U-shaped member 28 and is able to support posts 12a, 12b thereon and therefore, the attachment device must have a degree of rigidity) by a medial joint (as taught in column 3, lines 39-44, end 14b of post 12b is pivotally connected to attachment device 26 via pivot connection member 22b).
Birmingham, Dittmer and Scheinberg et al. do not teach the medial joint being positioned higher than the lateral joint relative to a bottom of the external ankle brace.
However, Peters teaches in Figure 4 and column 3, lines 2-13 an analogous device with the medial joint (inner rivet 12) being positioned higher than the lateral joint (outer rivet 14) relative to (column 3, lines 2-13 teaches “the outer rivet 14 preferably is positioned slightly lower than the inner rivet 12” and “this can be seen most clearly in FIG. 4, in which the distance "a" from the outer rivet 14 to the flat bottom 30 of the heel 
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the medial and lateral joints of Birmingham as modified by Dittmer and Scheinberg et al. to provide the medial joint being positioned higher than the lateral joint relative to a bottom of the external ankle brace as taught by Peters because this element is known to enable the medial and lateral joints “to correspond with the outer and inner pivot points of the ankle bones (the lateral malleolus and medial malleolus, respectively)” such that “the ankle brace pivots along the same axis as the foot, providing maximum comfort and maximum flexing of the ankle forward and backward (plantarflexion and dorsiflexion),” as Peters teaches in column 3, lines 2-13.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birmingham (US 6,299,587), in view of Dittmer et al. (US 6,669,659), in view of Scheinberg et al. (US 2004/0225241) and further in view of Bledsoe (US 7,785,283).
In regards to claim 26, Birmingham, Dittmer and Scheinberg et al. teach the apparatus of claim 1. Birmingham teaches in Figure 2 that the lateral upright extension (post 12a) is jointedly connected to the rigid heel enclosure (attachment device 26; as shown in Figure 2, the attachment device 26 maintains the U-shape of U-shaped member 28 and is able to support posts 12a, 12b thereon and therefore, the attachment device must have a degree of rigidity) by a lateral joint (as taught in column 3, lines 39-
Birmingham, Dittmer and Scheinberg et al. do not teach the medial joint being positioned more forward than the lateral joint.
However, Bledsoe teaches in Figures 2 and 3 an analogous device with the medial joint (pivot point 44; column 4, lines 9-10 teaches the pivot point 44 being positioned on the medial side) being positioned more forward than (Figures 2 and 3 teaches the pivot point 44 being positioned closer to the front portion 33 than pivot point 42) the lateral joint (pivot point 42; column 4, lines 10-12 teaches the pivot point 42 being positioned on the lateral side).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the medial and lateral joints of Birmingham as modified by Dittmer and Scheinberg et al. to provide the medial joint being positioned more forward than the lateral joint as taught by Bledsoe because this element is known to enable the medial and lateral joints to “to correspond to the anatomical relationship between the tibia and fibula,” as Bledsoe teaches in column 8, lines 23-25.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birmingham (US 6,299,587), in view of Dittmer et al. (US 6,669,659), in view of Scheinberg et al. (US 2004/0225241), in view of Peters (US 5,031,607) and further in view of Bledsoe (US 7,785,283).
In regards to claim 27, Birmingham, Dittmer, Scheinberg et al. and Peters teach the apparatus of claims 1 and 25. Birmingham, Dittmer, Scheinberg et al. and Peters do not teach that the medial joint is positioned more forward than the lateral joint.
However, Bledsoe teaches in Figures 2 and 3 an analogous device wherein the medial joint (pivot point 44; column 4, lines 9-10 teaches the pivot point 44 being positioned on the medial side) is positioned more forward than (Figures 2 and 3 teaches the pivot point 44 being positioned closer to the front portion 33 than pivot point 42) the lateral joint (pivot point 42; column 4, lines 10-12 teaches the pivot point 42 being positioned on the lateral side).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the medial and lateral joints of Birmingham as modified by Dittmer, Scheinberg et al. and Peters such that the medial joint is positioned more forward than the lateral joint as taught by Bledsoe because this element is known to enable the medial and lateral joints to “to correspond to the anatomical relationship between the tibia and fibula,” as Bledsoe teaches in column 8, lines 23-25.

Claim 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birmingham (US 6,299,587), in view of Dittmer et al. (US 6,669,659), in .
In regards to claim 56, Birmingham, Dittmer and Scheinberg et al. teach the apparatus of claim 1. Birmingham, Dittmer and Scheinberg et al. do not teach that the lateral reinforcing component and the medial reinforcing component is configured to be elastically deformed by a user and/or a prescriber of the brace, to fit contours of a wearer's body.
However, McDuff teaches in Figure 3 and [0029] an analogous device wherein the reinforcing component (core layer 23; functions to reinforce inasmuch as core layer 23 provides a structural component that strengthens quarter panel 10) is configured to be elastically deformed by a user and/or a prescriber of the brace, to fit contours of a wearer's body ([0029] teaches that the core layer 23 has elasticity and therefore, the core layer 23 is capable of being elastically deformed; [0015] teaches that the quarter panel 10, which include core layer 23, is capable of being bent; thus, the elastic core layer 23 is capable of being bent by a user and/or a prescriber of the brace to fit contours of a wearer's body).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the lateral and medial reinforcing components of Birmingham as modified by Dittmer and Scheinberg et al. to be further configured to be elastically deformed by a user and/or a prescriber of the brace, to fit contours of a wearer's body as taught by McDuff because this element is known “to provide a comfort feature” and “act as an absorbing interface,” as McDuff teaches in [0023] and [0029].

Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birmingham (US 6,299,587), in view of Dittmer et al. (US 6,669,659), in view of Scheinberg et al. (US 2004/0225241) and further in view of Cavaliere et al. (US 2016/0029743).
In regards to claim 57, Birmingham, Dittmer and Scheinberg et al. teach the apparatus of claim 1. Birmingham teaches in Figure 1 that the rear portion (posterior curve of U-shaped member 28) of the rigid heel enclosure (attachment device 26; as shown in Figure 2, the attachment device 26 maintains the U-shape of U-shaped member 28 and is able to support posts 12a, 12b thereon and therefore, the attachment device must have a degree of rigidity) extends upward above the heel of the shoe when worn over the shoe (the posterior curve of U-shaped member 28 is capable of being positioned around the rear of the shoe 30 such that the posterior curve of U-shaped member 28 is positioned above the heel 38 of the shoe 30 when worn over the shoe 30).
Birmingham, Dittmer and Scheinberg et al. do not teach wherein the rigid heel enclosure is made from rigid plastic.
However, Cavaliere et al. teaches in Figures 1 and 2, [0058] and the abstract an analogous device wherein the rigid heel enclosure (heel system 130; taught in [0058] and the abstract to have rigidity) is made from rigid plastic ([0058] teaches the heel system 130 being made from “plastics (including polyurethane plastics and thermoplastic polyurethane plastics);” the abstract and [0058] teach the heel system 130, and thus the material from which the heel system 130 is made, having rigidity).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vogel (US 4,611,414)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/21/2022